PER CURIAM.
This is a companion case to that of Marie Williams, appellant, versus Lester P. Frohock, appellee. The cases were consolidated for the purpose of trial, and have likewise been consolidated for hearing on appeal. The errors assigned and contentions made by the respective parties are common to both appeals.
The judgment appealed from in this case is affirmed on the authority of Williams v. Frohock, Fla.App.1959, 114 So.2d 221.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.